Case: 20-10834     Document: 00515800563         Page: 1     Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    March 29, 2021
                                  No. 20-10834
                                                                    Lyle W. Cayce
                                                                         Clerk
   Leonard Mornes,

                                                           Plaintiff—Appellant,

                                       versus

   Lupe Valdez, Sheriff; NFN Smith, Shift Leader Officer; NFN
   Smith, Officer; Elizabeth NLN, Nurse; NFN Betts, Doctor;
   Sean Nicholas Shahrestani, Doctor; Doctor Brigham
   Kanakanuiokekai Au,


                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CV-2333


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Leonard Mornes, Texas prisoner # 02120659, has filed a motion for
   leave to proceed in forma pauperis (IFP) on appeal from the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10834      Document: 00515800563          Page: 2    Date Filed: 03/29/2021




                                    No. 20-10834


   order granting summary judgment to the defendants and dismissing his 42
   U.S.C. § 1983 complaint in which he asserted that the defendants exhibited
   deliberate indifference to his broken ankle and denied him medical care while
   he was a pretrial detainee. The complaint was dismissed in part on the basis
   that Mornes did not overcome the defense of qualified immunity raised by
   the defendants and in part on the ground that Mornes failed to exhaust his
   administrative remedies before filing suit. Mornes additionally requests the
   appointment of counsel.
          By moving for leave to proceed IFP, Mornes is challenging the district
   court’s certification pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of
   Appellate Procedure 24(a)(3) that his appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). The inquiry into whether
   an appeal is taken in good faith requires a brief consideration of the merits; a
   colorable claim—one that involves legal points arguable on the merits—is not
   frivolous. Howard v. King, 707 F.2d 215, 220-21 (5th Cir. 1983). Although
   Mornes was granted IFP status in the district court, he must obtain leave to
   proceed IFP on appeal. See Fed. R. App. P. 24(a)(3)(A).
          Mornes has failed to brief any argument addressing the district court’s
   reasons for dismissing the complaint and certifying that the appeal is not
   taken in good faith. Accordingly, Mornes has abandoned any challenge to the
   district court’s certification decision, see Brinkmann v. Dallas Cnty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987), and failed to show that his
   appeal involves any arguably meritorious issues, see Howard, 707 F.2d at 220.
   Because he has failed to show that his appeal involves a nonfrivolous issue,
   we DENY his motion to proceed IFP and DISMISS the appeal as frivolous.
   See Baugh, 117 F.3d at 202 & n.24; Howard, 707 F.2d at 220; 5th Cir. R.
   42.2. We also DENY his motion for the appointment of counsel because he
   has not demonstrated that his challenge to the certification decision presents




                                          2
Case: 20-10834      Document: 00515800563           Page: 3     Date Filed: 03/29/2021




                                     No. 20-10834


   exceptional circumstances that justify appointing him counsel. See Cooper v.
   Sheriff, Lubbock County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).
          The dismissal of this appeal as frivolous counts as a strike pursuant to
   § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1761-64 (2015). Mornes
   is WARNED that if he accumulates three strikes, he may not proceed IFP
   in any civil action or appeal while he is incarcerated or detained in any facility
   unless he is in imminent danger of serious physical injury. See § 1915(g).




                                           3